STATE OF LOUISIANA

              COURT OF APPEAL, FIRST CIRCUIT

  JOHN       ANTHONY       ROBERTS,        SR.,                                        NO.     2021    CW    0669
  LISA       MOSS    ROBERTS        AND    JOHN
  ROBERTS,          JR.


  VERSUS


  HOSPITAL          SERVICE        DISTRICT
  NO.    1    OF    TANGIPAHOA           PARISH
  D/ B/ A     NORTH       OAKS     HEALTH
  SYSTEM       AND/ OR      NORTH        OAKS
  MEDICAL          CENTER,        LLC,    AND

  HOSPITAL          SERVICE        DISTRICT                                   FEBRUARY              11,     2022
  NO.    1    OF    TANGIPAHOA           D/ B/ A
  NORTH       OAKS       ORTHOPAEDIC

  SPECIALTY          CENTER




  In    Re:          John        Roberts,          Jr.,     applying        for        supervisory           writs,

                     21st       Judicial           District        Court,     Parish           of   Tangipahoa,

                     No.    20160000432.




  BEFORE:            McDONALD,           THERIOT,         AND   LANIER,     JJ.



             WRIT    DISMISSED.           This      writ    application           is    dismissed         pursuant

  to    the    joint        motion        to    dismiss,        which     advised            that   the     parties


  settled          all     claims        and       controversies          existing           between      them      in

  this        matter         and         requested          that     this         writ        application           be

  dismissed.




                                                            JMM

                                                            MRT

                                                            WIL




  COURT       OF    APPEAL,        FIRST       CIRCUIT




4=-.<



        14AJ-



         DEPUTY          CLEARK    OF    COURT
                   FOR    THE     COURT